                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 CLEMMIE JOHNSON,

                Plaintiff,                                  OPINION and ORDER
    v.
                                                           Case No. 17-cv-941-wmc
 CAPTAIN DUNAHAY,
 SGT. TREVASKIS, and
 JOHN DOE,

                Defendants.


         Pro se plaintiff Clemmie Johnson is proceeding in this lawsuit against defendants

Captain Dunahay, Sergeant Trevaskis and Sergeant John Doe, all employees at Jackson

Correctional Institution (“JCI”), for their involvement in allegedly subjecting him to

unconstitutional conditions of confinement between September 7 and 13 of 2017, when

he was placed on clinical observation status and did not have access to toilet paper or

adequate clothing. Johnson has filed a motion to compel (dkt. 28), which I’m denying.

         Johnson asks the court to compel defendants to produce documents he had

requested pursuant to Federal Rule of Civil Procedure 34. Defendants respond that while

Johnson filed his requests with the court, Johnson never served them on the defendants.

As explained in the preliminary pretrial conference order (6/28/2-19 dkt. (22) 10), this

court does not want the parties to file their discovery material; rather, discovery requests

need to be sent directly to defendants’ counsel.      More importantly, defendants also

represent that Johnson never attempted to resolve this discovery dispute with them, either

with a letter or request for a phone call. Johnson does not dispute these representations.
Accordingly, since there is no indication that defendants are failing to respond to proper

discovery requests, I am denying Johnson’s motion. Johnson must serve his discovery

requests on the defendants.   Then, if defendants fail to respond appropriately, and if

subsequent attempts at resolution fail, then Johnson may file a motion to compel discovery.

to resolve the dispute informally with them.




                                         ORDER

       IT IS ORDERED that plaintiff Clemmie Johnson’s motion to compel (dkt. 28) is

DENIED.


       Entered this9th day of December, 2019.

                                          BY THE COURT:

                                          /s/

                                          STEPHEN L. CROCKER
                                          Magistrate Judge




                                                2
